FILE COPY


                                   M A N D A T E

TO THE 23RD DISTRICT COURT of WHARTON COUNTY, GREETINGS:

Before our Court of Appeals for the Thirteenth District of Texas, on the 12th day of
February, 2015, the cause upon appeal to revise or reverse your judgment between

Texas Municipal League                                                             Appellant,
Intergovernmental Risk Pool,
                                              v.
Lloyd K. Aldridge                                                                  Appellee.
CAUSE NO. 13-14-00670-CV                                                  (Tr.Ct.No. 47,299)

was determined; and therein our said Court made its order in these words:

THE THIRTEENTH COURT OF APPEALS, having considered this cause on appeal, sets aside
the trial court’s judgment of November 4, 2014 and remands the case. The Court orders the
judgment set aside without reference to the merits, and REMAND the case to the trial court for
rendition of judgment in accordance with the parties’ agreement. Costs of the appeal are
adjudged against the party incurring same.

                                         

WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals
for the Thirteenth District of Texas, in this behalf, and in all things have it duly
recognized, obeyed and executed.

WITNESS, the Hon. Rogelio Valdez, Chief Justice of our Court of Appeals, with the seal
thereof affixed, at the City of Edinburg, Texas this 14th day of May, 2015.




                                                   Dorian E. Ramirez, CLERK